Exhibit 10.2(L)

 

LOGO [g15271510_2l.jpg]

April 10, 2016

[Full Name]

 

  Re: Amendment of Equity Award Agreements

Dear [First Name]:

This letter amends the award agreements that evidence your outstanding equity
awards granted by Yahoo! Inc. (“Yahoo” or the “Company”), if and to the extent
any such agreement includes a definition of the term “Change in Control,” in
order to clarify that a sale of all or substantially all of the Company’s
operating business would constitute a Change in Control for purposes of such
awards. Effective immediately, each such award agreement is hereby amended to
replace the definition of the term “Change in Control” that appears in such
agreement with the definition set forth in Appendix A hereto.

Except as expressly set forth in this Amendment, this Amendment does not
otherwise modify any other terms of your equity award agreements.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to Allan
McCall, Sr. Director, Compensation, no later than             , 2016.

Sincerely,

YAHOO! INC.

[Name]

[Title]

 

Acknowledged and Agreed: By:  

 

  [Name]

 

701 First Avenue Sunnyvale CA 94089

P: 408 349 3300    F: 408 349 3301



--------------------------------------------------------------------------------

Appendix A

“Change in Control”

For purposes of the award agreements that evidence your outstanding equity
awards as described above:

“Change in Control” shall be deemed to mean the first of the following events to
occur after the date of grant:

 

  (a) any person or group of persons (as defined in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries, (ii) any
employee benefit plans of the Company or (iii) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company (individually a “Person”
and collectively, “Persons”), is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates);

 

  (b) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation;

 

  (c) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company; or

 

  (d) the consummation of a sale or disposition (whether directly or by merger
or other business combination) of all or substantially all of the assets of the
Company to a Person or Persons in one or a series of related transactions;
provided, however, that, for purposes of this paragraph (d), the assets of the
Company shall not include the Company’s direct and indirect equity interests in
Alibaba Group Holding Limited and Yahoo Japan Corporation.

 

2